DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/9/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document serial number CN 1032926 A appears to be a typo, which discloses an irrelevant information to the claimed invention. Later filed IDS dated 10/2/2020 appears to provide the correct document number. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Election/Restrictions
Claims 1, 3, 6-10, 12 and 15-20 are allowable. The restriction requirement between inventions species A and B, as set forth in the Office action mailed on 7/11/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 7/11/2018 is fully withdrawn. In view of the 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gabrielle Gelozin on 1/6/2020.
The application has been amended as follows: 
Claim 1: A heat exchanger, comprising:
a monolithically formed body defining at least a first channel and a second channel configured to allow fluid to flow therethrough, at least one of 
Claim 10: A method of forming a heat exchanger, comprising monolithically forming a body to define at least a first channel and a second channel configured to allow fluid to flow therethrough, at least one of 
Claim 20: A heat exchanger, comprising:
a monolithically formed body defining at least a first channel and a second channel configured to allow fluid to flow therethrough, at least one of 
Allowable Subject Matter
1, 3, 6-10, 12 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: None of prior arts of record discloses one channel wound within another channel, wherein a termination of the one channel at an inner wall or surface of the another channel as required in claims 1, 10 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/F.K.L/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763